EXHIBIT 10.7.12


JOINDER, ASSUMPTION, AND FIFTH MODIFICATION AGREEMENT


THIS JOINDER, ASSUMPTION, AND FIFTH MODIFICATION AGREEMENT (this "Agreement") is
made effective as of May 20, 2011, by and among (a) TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC.,
a Delaware corporation, TESSCO INCORPORATED, a Delaware corporation, TESSCO
COMMUNICATIONS INCORPORATED, a Delaware corporation, WIRELESS SOLUTIONS
INCORPORATED, a Maryland corporation, TESSCO BUSINESS SERVICES, LLC, a Delaware
limited liability company, TESSCO INTEGRATED SOLUTIONS, LLC, a Delaware limited
liability company, and GW SERVICE SOLUTIONS, INC., a Delaware corporation (the
aforementioned entities, including TESSCO, being hereinafter called collectively
the “Existing Borrowers”); (b) TCPM INC., a Delaware corporation (the
“Additional Borrower”) (the Existing Borrowers and the Additional Borrower being
hereinafter called collectively the “Borrowers”); (c) SUNTRUST BANK and WELLS
FARGO BANK, N.A (successor to WACHOVIA BANK, NATIONAL ASSOCIATION), as Lenders
(in such capacity, the “Lenders”); and (d) SUNTRUST BANK, as Administrative
Agent (in such capacity, the “Agent”).

RECITALS


Pursuant to a Credit Agreement dated as of May 31, 2007 by and among the
Existing Borrowers and other then existing borrowers, the Lenders, and the Agent
(as the same may from time to time be amended, restated, supplemented, or
otherwise modified, the “Credit Agreement”), the Lenders agreed to make
available to the Existing Borrowers and other then existing borrowers a
revolving credit facility pursuant to which the Lenders would make loans and
other credit accommodations (collectively, the “Loans”) to or for the benefit of
the Existing Borrowers and other then existing borrowers in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding (as
increased or decreased, the “Revolving Credit Facility”).  The Existing
Borrowers’ obligation to repay the Loans with interest is evidenced by the
Borrowers’ Revolving Credit Note dated May 31, 2007 from the Existing Borrowers
made payable to the Lenders in the principal amount of up to $50,000,000 (as the
same may from time to time be amended, restated, supplemented, or otherwise
modified, the “Note”).


As used herein, the term "Loan Documents" means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Revolving Credit Facility.


Pursuant to a First Modification Agreement dated as of June 30, 2008, the
parties agreed to make certain changes to the Credit Agreement.


Pursuant to a Second Modification Agreement dated as of November 26, 2008, the
parties agreed to amend certain financial covenants and make certain other
changes to the Credit Agreement.


With the knowledge and consent of the Lenders, certain previously existing
borrowers engaged in an internal restructuring (the “Internal Restructuring”)
which resulted in TESSCO Integrated Solutions, L.P., a Delaware limited
partnership, being converted into a Delaware limited liability company, now
known as TESSCO Integrated Solutions, LLC, and pursuant to which TESSCO Supply
Chain Services, LLC and TESSCO Product Solutions, LLC, each a Delaware limited
liability company, each merged into TESSCO Service Solutions, Inc., a Delaware
corporation, thereby terminating the existence of the two limited liability
companies.


Pursuant to a Third Modification Agreement dated as of July22, 2009, the parties
agreed (a) to decrease the maximum principal amount of the Revolving Credit
Facility, (b) to modify certain financial covenants, and (c) to make certain
additional modifications to the Loan Documents (including modifications
providing for the extension of the term of the Revolving Credit Facility).


Pursuant to a Fourth Modification Agreement dated as of April 28, 2010, the
parties agreed to amend certain covenants and make certain other changes to the
Credit Agreement.


The Borrowers have now , in accordance with the terms of the Credit Agreement,
notified Lenders of the formation of the Additional Borrower and have requested
that the Lenders and the Agent permit the Additional Borrower to assume, jointly
and severally, with the Existing Borrowers the obligations of the Existing
Borrowers under the Loan Documents, and the Lenders and the Agents have agreed
to do so, subject to and upon the terms and conditions hereinafter set forth.


 
-1-

--------------------------------------------------------------------------------

 


AGREEMENTS


Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:


1.           Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have the meaning given to such
term in the Recitals, and each capitalized term used herein which is not
otherwise defined herein shall have the meaning given to such term in the Credit
Agreement.


2.           Joinder and Assumption.   The Additional Borrower hereby joins in
and assumes all of the Obligations jointly and severally with the Existing
Borrowers, and the Additional Borrower hereby covenants, promises and agrees
jointly and severally with the Existing Borrowers, (a) to pay to the Agent for
the account of the Lenders, the principal of and interest on the Note, and all
other sums payable thereunder, at the times, in the manner, and in all respects
as therein provided; (b) to perform and comply with all of the terms, covenants,
agreements and obligations to be performed by the Existing Borrowers under the
Note, the Credit Agreement, and all other Loan Documents at the times, in the
manner, and in all respects as therein provided; and (c) to be bound by each and
all of the terms, covenants, agreements and obligations of the Note, the Credit
Agreement, and all other Loan Documents as though said documents had originally
been made, executed, and delivered by the Existing Borrowers and the Additional
Borrower.


3.           Representations and Warranties.  In order to induce the Lenders and
the Agent to enter into this Agreement, the Borrowers represent and warrant to
the Lenders and the Agent that as of the date hereof (a) no Event of Default
exists under the provisions of the Loan Documents, (b) except as to matters of
which the Borrowers have advised the Agent in a writing and which have been
acknowledged by the Agent, all of the representations and warranties of the
Borrowers in the Loan Documents are true and correct on the date hereof as if
the same were made on the date hereof (provided that any representation or
warranty that speaks “as of the Closing Date” or as of any other specific date
shall continue to speak as of such date, notwithstanding), (c) no material
adverse change has occurred in the business, financial condition, prospects or
operations of the Borrowers since the date of the most recent financial
statement of the Borrowers furnished to the Lenders and the Agent in accordance
with the provisions of the Loan Documents, and (d) this Agreement constitutes
the legal, valid and binding obligation of the Borrowers, jointly and severally
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.  If any of the foregoing representations and warranties shall prove to
be false, incorrect or misleading in any material respect, the Lenders and the
Agent may, in their absolute and sole discretion, declare that a default has
occurred and exists under the provisions of the Loan Documents, and the Lenders
and the Agent shall be entitled to all of the rights and remedies set forth in
the Loan Documents as the result of the occurrence of such default.


 
-2-

--------------------------------------------------------------------------------

 
 
4.           Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the Agent,
and the Borrowers agree that it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute, create or effect a
novation of, or an agreement to extinguish any of the obligations, indebtedness
and liabilities of the Borrowers or any other party under the provisions of the
Loan Documents.  The Borrowers agree that all of the provisions of the Credit
Agreement and the other Loan Documents shall remain and continue in full force
and effect as the same may be modified and amended by this Agreement.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the Loan Documents, the provisions of this Agreement shall
control.


5.           Fees, Costs and Expenses.  In consideration of the agreement of the
Lenders to enter into this Agreement, the Borrowers shall pay to the Agent and
the Lenders on demand all costs and expenses both now and hereafter reasonably
paid or incurred with respect to the preparation, negotiation, execution,
administration and enforcement of this Agreement and all documents related
thereto, including, without limitation, reasonable attorney's fees and expenses,
recording costs and costs of record searches.


6.           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.


7.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Lenders, the Agent, and the Borrowers, and their respective
successors and assigns.



[Remainder of Page Intentionally Left Blank]

 
 
-3-

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, the parties hereto have each caused this
Agreement to be executed and sealed, the day and year first above written.




WITNESS:
BORROWERS:

 

      TESSCO TECHNOLOGIES INCORPORATED  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President and Chief Executive Officer
 

 



      TESSCO SERVICE SOLUTIONS, INC.  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 

 



     
TESSCO INCORPORATED
 
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 



      TESSCO COMMUNICATIONS INCORPORATED  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 


 

     
WIRELESS SOLUTIONS INCORPORATED
 
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 









 
 
-4-

--------------------------------------------------------------------------------

 



 

     
TESSCO BUSINESS SERVICES, LLC
 
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 



 

     
TESSCO INTEGRATED SOLUTIONS, LLC
 
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 


 

     
GW SERVICE SOLUTIONS, INC.
 
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr            
       
Robert B. Barnhill, Jr.
 
 
   
President
 

 



     
TCPM INC.
 
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President and Chief Executive Officer
 








[Signatures continue on succeeding page]



 
-5-

--------------------------------------------------------------------------------

 




 
LENDERS:




      WELLS FARGO BANK, NATIONAL ASSOCIATION (successor to WACHOVIA BANK,
NATIONAL ASSOCIATION)  
[ILLEGIBLE]                       
   
/s/ David R. Cahouet             (Seal)
       
David R. Cahouet
 
 
   
Senior Vice President
 





      SUNTRUST BANK  
[ILLEGIBLE]                       
   
/s/ Gregory Farno             (Seal)
       
Gregory Farno
 
 
   
Senior Vice President
 


 
AGENT:


      SUNTRUST BANK  
[ILLEGIBLE]                       
   
/s/ Gregory Farno             (Seal)
       
Gregory Farno
 
 
   
Senior Vice President
 









 
 
-6-

--------------------------------------------------------------------------------

 
